Exhibit 10.47

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is dated as of June 6, 2019, by
and among Delcath Systems, Inc., a Delaware corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each, a “Purchaser”, or in
the aggregate, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Regulation S and Rule 506(b) promulgated thereunder, the
Company desires to sell, and the Purchasers desire to purchase from the Company,
the Notes (as defined herein).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Transaction Documents (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(k).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Approved Financing” means any equity financing or financings, to be completed
no later than June 21, 2019, which results in gross cash proceeds to the Company
of not less than $20 million, and shall not, for greater certainty, include the
conversion of the Company’s existing Indebtedness into Common Stock of the
Company.

 

“BHCA” shall have the meaning ascribed to such term in Section 3.1(ll).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, or any other day
on which the Federal Reserve Bank of New York is closed.

 

“Closing Date” means the Trading Day(s) on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto in
connection with a Closing, and all conditions precedent to (i) the Purchasers’
obligation to pay the Subscription Amount as to the Closing and (ii) the
Company’s obligations to deliver the Notes as to the Closing, in each case, have
been satisfied or waived.

 

1

--------------------------------------------------------------------------------

 

“Closing” means closing of the purchase and sale of the Notes pursuant to
Section 2.2.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

 

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Transaction” shall have the meaning ascribed to such term in Section
4.15(b).

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock, restricted
stock units or options to employees, officers, directors, advisors or
independent contractors of the Company pursuant to any stock or option plan duly
adopted for such purpose, (b) shares of Common Stock, warrants or options to
advisors or independent contractors of the Company for compensatory purposes,
(c) securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date hereof, provided that such
securities have not been amended since the date hereof to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities, (d) securities issuable pursuant to any contractual
anti-dilution, most favored nations or similar obligations of the Company in
effect as of the date hereof, provided that such obligations have not been
materially amended since the date of hereof, and (e) securities issued pursuant
to acquisitions or any other strategic transactions approved by the Board of
Directors, provided that any such issuance shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(ll).

“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Guarantors” mean collectively, the Subsidiaries of the Company who are party to
the Subsidiary Guarantee.

 

2

--------------------------------------------------------------------------------

 

“Indebtedness” means except for Permitted Indebtedness, (a) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(q).

 

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement required to be delivered pursuant to Section 2.3 of
this Agreement, in the form attached hereto as Exhibit B.

 

“Liabilities” means all direct or indirect liabilities, Indebtedness and
obligations of any kind of Company to the Purchaser, howsoever created, arising
or evidenced, whether now existing or hereafter arising (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, or otherwise,
including, but not limited to, pursuant to the Note, this Agreement and/or any
of the other Transaction Documents, all accrued but unpaid interest on the Note,
any letter of credit, any standby letter of credit, and/or outside attorneys’
and paralegals’ fees or charges relating to the preparation of the Transaction
Documents and the enforcement of the Purchaser’s rights, remedies and powers
under this Agreement, the Note and/or the other Transaction Documents.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(qq).

 

“Notes” means, collectively, the 8% Senior Secured Promissory Notes issued by
the Company to each Purchaser hereunder, each in the form of Exhibit A attached
hereto.

 

3

--------------------------------------------------------------------------------

 

“Off-balance Sheet Arrangement” shall have the meaning ascribed to such term in
Section 3.1(pp).

 

“Penny Warrants” means, collectively, the 53,374,624 warrants to purchase shares
of Common Stock with a strike price of $0.01 per share, originally issued
pursuant to the documents listed in Schedule 1.1(a).

 

“Permitted Indebtedness” means the letters of credit and secured accounts listed
in Schedule 3.1(h).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Product” means the Company’s investigational product, Melphalan

Hydrochloride for Injection for use with the Delcath Hepatic Delivery System,
also known as CHEMOSAT.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement dated on the date hereof by
and among the Company, the Company’s Subsidiaries, and the Purchaser, as
hereinafter amended and/or supplemented altogether with all exhibits, schedules
and annexes to such Security Agreement, pursuant to which all Liabilities of the
Company to the Purchaser under the Transaction Documents are secured by the
Collateral (as defined in the Security Agreement), which security interest in
the Collateral shall be perfected by the Purchaser’s UCC-1, filed with the
Secretary of State of the State of Delaware, to the extent perfectable by the
filing of a UCC-1 Financing Statement, or if applicable, a UCC-3 Financing
Statement Amendment and such other documents and instruments related thereto,
which Security Agreement is annexed hereto as Exhibit C.

 

4

--------------------------------------------------------------------------------

 

“Shell Company” means an entity that fits within the definition of “shell
company” under Section 12b-2 of the Exchange Act and Rule 144.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.

 

“Straight Warrants” means, collectively, the 1,901,993 warrants to purchase
shares of Common Stock with a strike price of $4.00 per share and 2,021,410
warrants to purchase shares of Common Stock with a strike price of $1.75 per
share, originally issued pursuant to the documents listed in Schedule 1.1(b).

 

“Subscription Amount” means $2,000,000.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Subsidiary Guarantee” means the Subsidiary Guarantee, dated as of the date
hereof, pursuant to which the Subsidiaries have jointly and severally agreed to
guarantee and act as surety for the Company’s obligation to repay the Notes, in
the form attached hereto as Exhibit D.

 

“Third Party Exchange Transfer” shall have the meaning ascribed to such term in
Section 4.14(b).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; OTC Markets or the OTC Bulletin
Board (or any successors to any of the foregoing).

  

“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
the Intellectual Property Security Agreement, the Subsidiary Guarantee and all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.14(a).

 

“Warrants” means, collectively, the Penny Warrants and the Straight Warrants.

 

1.2Currency. All dollar amounts in this Agreement refer to U.S. dollars;

 

5

--------------------------------------------------------------------------------

 

ARTICLE II.

PURCHASE AND SALE

 

2.1Purchase.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company shall sell and issue to each
Purchaser, and each Purchaser shall purchase, severally and not jointly, from
the Company, Notes with an aggregate principal amount of $2,000,000. The
purchase of the Notes will be completed in a single tranche as provided herein.

 

2.2Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company agrees to sell, and each Purchaser agrees to
purchase, the Subscription Amount of Notes as set forth on the signature page
hereto executed by such Purchaser. At the Closing, each Purchaser shall transfer
and surrender for cancellation the Warrants held by such Purchaser to the
Company in full payment and satisfaction of the Subscription Amount, and the
Company shall deliver to such Purchaser its Notes as set forth in
Section 2.3(a), and the Company and such Purchaser shall deliver the other items
set forth in Section 2.3 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.3 and 2.4 for Closing, such
Closing shall be undertaken remotely by electronic exchange of Closing
documentation.

 

2.3Deliveries.

 

(a)On or prior to the Closing Date (except as otherwise agreed by the
Purchaser), the Company shall deliver or cause to be delivered to each Purchaser
the following:

 

(i)this Agreement duly executed by the Company;

 

(ii)the Notes;

 

(iii)the Security Agreement, duly executed by the Company;

 

(iv)the Intellectual Property Security Agreement, duly executed by the Company;

 

(v)the Subsidiary Guarantee, duly executed by the Company’s Subsidiaries;

 

(vi)[Reserved];

 

(vii)the opinion of McCarter & English LLP, the Company’s counsel, dated as of
the Closing Date;

 

(viii)[Reserved];

 

(ix)a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction, if any, in which the Company conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing
Date;

 

6

--------------------------------------------------------------------------------

 

(x)a certificate executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions, as adopted by the Board of Directors in
a form reasonably acceptable to the Purchasers, approving (A) the entering into
and performance of this Agreement and the other Transaction Documents and the
issuance, offering and sale of the Notes and (B) the performance of the Company
of its obligations under the Transaction Documents contemplated therein,
(ii) referencing links to the Company’s amended and restated certificate of
incorporation, as amended, (iii) referencing links to the Company’s amended and
restated by-laws, each as in effect at the Closing and (iv) attaching a
certificate of incumbency;

 

(xi)a certificate executed by the Secretary of the each Guarantor and dated as
of the Closing Date, as to (i) the resolutions, as adopted by the board of
directors of such Guarantor in a form reasonably acceptable to the Purchasers,
approving (A) the entering into and performance of Transaction Documents to
which it is a party and (B) the performance of Guarantor of its obligations
under the Transaction Documents to which it is a party contemplated therein,
(ii) referencing links to Guarantor’s constating documents and (iii) attaching a
certificate of incumbency; and

 

(xii)such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Purchaser or its counsel may
reasonably request.

 

(b)On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company, as applicable, the following:

 

(i)this Agreement, duly executed by the Purchaser;

 

(ii)an executed instrument of transfer of the Warrants held by such Purchaser in
such form as the Company may reasonably require;

 

(iii)the Security Agreement, duly executed by the Purchaser; and

 

(iv)the Intellectual Property Security Agreement, duly executed by the
Purchaser.

 

2.4Closing Conditions.

 

(a)The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i)the accuracy in all material respects as at Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

7

--------------------------------------------------------------------------------

 

(ii)all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii)the delivery by the Purchaser of the items set forth in Section 2.3(b) of
this Agreement.

 

(b)The respective obligations of each Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)the accuracy in all material respects when made as to the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);

 

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii)the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement;

 

(iv)there is no existing Event of Default (as defined in the Notes) and no
existing event which, with the passage of time or the giving of notice, would
constitute an Event of Default;

 

(v)there is no breach of any obligations, covenants and agreements under the
Transaction Documents and no existing event which, with the passage of time or
the giving of notice, would constitute a breach under the Transaction Documents;

 

(vi)there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

  

(vii)from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, and
without regard to any factors unique to the Purchaser, makes it impracticable or
inadvisable to purchase the Notes at the Closing;

 

8

--------------------------------------------------------------------------------

 

(viii)an Approved Financing shall have been consummated, or the Purchaser shall
otherwise be satisfied, in its sole discretion, that an Approved Financing will
be consummated concurrently with the Closing hereunder;

 

(ix)the text and timing of any public announcement or filing with any
governmental authority or stock exchange by the Company of the transactions
contemplated hereby following execution of this Agreement shall be approved in
writing by the Purchasers, acting reasonably, in advance of such announcement or
filing being made; and

 

(x)any other conditions contained herein or the other Transaction Documents,
including, without limitation those set forth in Section 2.3 herein.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1Representations and Warranties of the Company.  Except as set forth in the
disclosure schedules attached hereto (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
(which for purposes of this Section 3.1 means the Company and all of its
Subsidiaries) hereby makes the following representations and warranties to each
Purchaser as of the Closing Date:

 

(a)Subsidiaries.  All of the direct and indirect Subsidiaries and parent
entities of the Company are set forth on Schedule 3.1(a) hereto. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, other than as set forth on
Schedule 3.1(a) hereto, and all of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized and validly existing, and, other than as set forth on
Schedule 3.1(b) hereto, the Company is in good standing, under the laws of the
jurisdiction of its incorporation or organization, as applicable, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary or parent entity of the Company is in violation or default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document;
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, its parent
entities and the Subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

9

--------------------------------------------------------------------------------

 

 

(c)Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d)No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Notes and the consummation by it of the transactions
contemplated hereby and thereby do not and will not, except as set forth on
Schedule 3.1(d): (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien (except Liens in favor of the
Purchaser) upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected; or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e)Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.13 of this Agreement;
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Notes in the time and manner required thereby; and
(iii) the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws (collectively, the “Required
Approvals”).

10

--------------------------------------------------------------------------------

 

 

(f)Issuance of the Notes.  The Notes are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.

 

(g)Capitalization; Corporate Governance.  

 

(i)The capitalization of the Company is as set forth on Schedule 3.1(g)(i),
which Schedule 3.1(g)(i) shall also include (A) the number of shares of Common
Stock owned beneficially, and of record, by Affiliates of the Company as of the
date hereof and (B) the number of authorized and reserved shares of capital
stock of the Company. The Company has not issued capital stock since its most
recently filed periodic report under the Exchange Act except as set forth on
Schedule 3.1(g)(i), except the issuance of shares of Common Stock to employees
pursuant to the Company’s employee stock purchase plans and except pursuant to
the conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act except as
set forth on Schedule 3.1(g)(i). No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents except as set forth
on Schedule 3.1(g)(i). There are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents except as
set forth on Schedule 3.1(g)(i). The issuance and sale of the Notes will not
obligate the Company to issue shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities except as set forth on Schedule 3.1(g)(i).  All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Notes. There are no stockholders’ agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.  

 

(ii)The names and titles of each of the Company’s principal officers, directors
and beneficial holders of at least five percent (5%) of the outstanding shares
of each class of the Company’s capital stock on a fully diluted basis are as set
forth on Schedule 3.1(g)(ii), which Schedule 3.1(g)(ii) shall also include each
committee of directors as well as the names and titles of each director
currently serving on each such committee.

11

--------------------------------------------------------------------------------

 

 

(h)Indebtedness. Schedule 3.1(h) sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Except as set forth
on Schedule 3.1(h), neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.

 

(i)SEC Reports; Financial Statements. Other than as set forth on Schedule 3.1(i)
hereto, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two (2) years preceding the date hereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”).  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  

 

(j)Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the Company’s Annual Report on Form 10-K,
including such latest audited financial statements, or in a subsequent SEC
Report filed prior to the date hereof and except as set forth in Schedule
3.1(g), Schedule 3.1(m), and Schedule 3.1(j): (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect; (ii) the Company has not incurred any
liabilities or obligations (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission; (iii) the Company has not altered its method of
accounting; (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; (v) the Company has not sold, assigned or transferred any other tangible
assets or Intellectual Property Rights, or canceled any debts or claims, except
in the

12

--------------------------------------------------------------------------------

 

ordinary course of business, (vi) the Company has not suffered any substantial
loss contingencies or waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
prospective business, (vii) the Company has not entered into any acquisition or
financing transactions, whether or not in the ordinary course of business, other
than with respect to the Transaction Documents and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

(k)Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties except as set forth in Schedule 3.1(k), or against or
affecting the Company’s current or former officers or directors in their
capacity as such, before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Notes or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company that is likely to lead to
action that can reasonably be expected to result in a Material Adverse
Effect.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(l)Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition

13

--------------------------------------------------------------------------------

 

agreement, or any other contract or agreement or any restrictive covenant in
favor of any third party, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(m)Compliance.  Neither the Company nor any Subsidiary, except as set forth in
Schedule 3.1(m): (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived); (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority; or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

(n)Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o)Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except as set forth in Schedule 3.1(o) and except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and (ii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

14

--------------------------------------------------------------------------------

 

(p)Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only) or as set forth on Schedule 3.1(p) hereto, or as would not be
reasonably likely to have a Material Adverse Effect, (i) the Company and each of
its Subsidiaries have performed all obligations required to be performed by them
to date under any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, filed or required to be filed with the
Commission (the “Material Agreements”), (ii) neither the Company nor any of its
Subsidiaries has received any notice of default under any Material Agreement
and, (iii) to the best of the Company's knowledge, neither the Company nor any
of its Subsidiaries is in default under any Material Agreement now in effect.

 

(q)Intellectual Property.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as necessary or required
for use in connection with their respective businesses as presently conducted
and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights except as disclosed in
Schedule 3.1(q).  The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(r)Transactions with Affiliates and Employees.  Except as disclosed in
Schedule 3.1(r), none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits.

15

--------------------------------------------------------------------------------

 

 

(s)Payments of Cash.  Except as disclosed on Schedule 3.1(s), neither the
Company, its directors or officers, or any Affiliates or agents of the Company,
have withdrawn or paid cash to any vendor in an aggregate amount that exceeds
$5,000 for any purpose.

 

(t)Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.

 

(u)Certain Fees.  Other than as set forth on Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 

16

--------------------------------------------------------------------------------

 

(v)Private Placement.  Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Notes by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Notes hereunder
does not contravene the rules and regulations of the Trading Market.

 

(w)Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(x)Registration Rights. Other than as set forth on Schedule 3.1(x) and pursuant
to this Agreement, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiaries.

 

(y)Listing and Maintenance Requirements; Trading Market Regulation.  The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  Except as disclosed in the SEC
reports, the Company has not, in the twelve (12) months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.

 

(z)Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s amended and restated certificate of incorporation, as
amended (or similar charter documents), or the laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Notes and the Purchasers’ ownership of the
Notes.

 

(aa)Disclosure.  All of the disclosure furnished by or on behalf of the Company
to the Purchaser regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.  The press releases

17

--------------------------------------------------------------------------------

 

disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

(bb)No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Notes to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(cc)No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Notes by any form of general
solicitation or general advertising.  The Company has offered the Notes for sale
only to the Purchaser and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 

(dd)Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity; (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is  in violation of law; or (iv) violated in any material respect
any provision of FCPA.

 

(ee)Accountants.  The Company’s accounting firm is set forth on Schedule
3.1(ee).  To the knowledge and belief of the Company, such accounting firm is a
registered public accounting firm as required by the Exchange Act.

 

(ff)No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 

18

--------------------------------------------------------------------------------

 

(gg)Acknowledgment Regarding Purchaser’s Purchase of the Notes.  The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby.  The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Notes.  The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(hh)Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Notes,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, the Notes, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to the Company’s
placement agent in connection with the placement of the Notes.

 

(ii)Stock Option Plans.  The Company has not knowingly granted, and there is no
and has been no Company policy or practice to knowingly grant, stock options
prior to, or otherwise knowingly coordinate the grant of stock options with, the
release or other public announcement of material information regarding the
Company or its Subsidiaries or their respective financial results or prospects.

 

(jj)Office of Foreign Assets Control.  Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

 

(kk)U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

 

(ll)Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

19

--------------------------------------------------------------------------------

 

 

(mm)Promotional Stock Activities.  Neither the Company, its officers, its
directors, nor any affiliates or agents of the Company have engaged in any stock
promotional activity that could give rise to a complaint, inquiry, or trading
suspension by the Commission alleging (i) a violation of the anti-fraud
provisions of the federal securities laws, (ii) violations of the anti-touting
provisions, (iii) improper “gun-jumping”; or (iv) promotion without proper
disclosure of compensation.

 

(nn)Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(oo)Seniority.  As of the Closing Date, other than as set forth on Schedule
3.1(oo), no Indebtedness or other claim against the Company is senior to the
Notes in right of payment, whether with respect to interest or upon liquidation
or dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).

 

(pp)No “Off-balance Sheet Arrangements”.  Other than as set forth in Schedule
3.1(pp), neither the Company nor any of its Affiliates is involved in any
“Off-balance Sheet Arrangements”. For purposes hereof an “Off-balance Sheet
Arrangement” means any transaction or contract to which an entity unconsolidated
with the Company or any of its Affiliates is a party and under which either the
Company or any such Affiliate has: (i) any obligation under a guarantee contract
pursuant to which the Company or any of its Affiliates could be required to make
payments to the guaranteed party, including any standby letter of credit, market
value guarantee, performance guarantee, indemnification agreement, keep-well or
other support agreement; (ii) any retained or contingent interest in assets
transferred to such unconsolidated entity that serves as credit, liquidity or
market risk support to the entity in respect of such assets; (iii) any variable
interest held in such unconsolidated entity where such entity provides
financing, liquidity, market risk or credit risk support to, or engages in
leasing, hedging or research and development services with the Company of any of
its Affiliates; and (iv) any liability or obligation of the same nature as those
described in clauses (i) through (iii) of this sentence even if of a different
name (whether absolute, accrued, contingent or otherwise) that would not be
required to be reflected in the Company or any of its Affiliates’ financial
statements.

 

20

--------------------------------------------------------------------------------

 

(qq)Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(rr)Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of each of its Subsidiaries as owned by
the Company or any Subsidiary.

 

(ss)Shell Company Status.  The Company has never been, and is not presently, an
issuer identified as a Shell Company.

 

(tt)Investor Relations. Other than as set forth in Schedule 3.1(tt), the Company
is not currently a party, nor does it intend to become a party, to any agreement
pursuant to which the Company will receive investor relations services.

 

(uu)Full Disclosure. No representation or warranty by the Company in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
the Purchasers pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

(vv)No Bad Actor Disqualification Event.  After reasonable inquiry, none of the
“Bad Actor” disqualifying events described in Rule 506(d)(l) under the
Securities Act (a “Disqualification Event”) is applicable to Company or to
Company’s knowledge any of its Affiliates, except a Disqualification Event as to
which Rule 506(d)(2)(iii) applies.

 

(ww)Company has not, and will not, engage in any directed selling efforts in the
United States in respect of the Notes. Company is offering and selling the Notes
only to non U.S. Persons, in compliance with the offering restriction
requirements of Regulation S. 

 

21

--------------------------------------------------------------------------------

 

3.2Representations and Warranties of the Purchaser.  Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein in which case they shall be accurate as of such date):

 

(a)Organization; Authority.  The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser.  Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

(b)Own Account.  The Purchaser understands that the Note is a “restricted
security” and has not been registered under the Securities Act or any applicable
state securities law and is acquiring the Note as principal for its own account
(this representation and warranty not limiting the Purchaser’s right to sell the
Note in compliance with applicable federal and state securities laws).  The
Purchaser is acquiring the Note hereunder in the ordinary course of its
business.

 

(c)Purchaser Status. At the time the Purchaser was offered the Note, it was, and
as of the date hereof it is an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

 

(d)Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note, and has so evaluated the merits
and risks of such investment.  The Purchaser is able to bear the economic risk
of an investment in the Note and, at the present time, is able to afford a
complete loss of such investment.

 

(e)General Solicitation.  The Purchaser is not purchasing the Note as a result
of any advertisement, article, notice or other communication regarding the Note
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

22

--------------------------------------------------------------------------------

 

 

(f)Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Note covered by this Agreement.  Other than to other Persons party
to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(g)Non U.S. Person.  The Purchaser is not a “U.S. Person” as that term is
defined in Regulation S under the Securities Act, and is not acquiring the Note
for the account or beneficial ownership of any U.S. Person.

 

(h)No Short Sales.  Neither Purchaser nor any Affiliate of Purchaser (i) holds
any short position in the Common Stock, (ii) has ever engaged in, directly or
indirectly, any Short Sale of the Common Stock, or (iii) has ever engaged in,
directly or indirectly, any hedging transaction with regard to the Common Stock.

 

(i)Not a Bad Actor.  After reasonable inquiry, none of the “Bad Actor”
disqualifying events described in Rule 506(d)(l) under the Securities Act is
applicable to the Purchaser or any of its Affiliates.  The Purchaser is not now,
and has never been, subject to any final cease and desist order or any penalty
from the Commission or any court of competent jurisdiction for any violation of
any provision of the Securities Act or the Exchange Act, or any of the
regulations promulgated thereunder.

 

(j)Not an Affiliate.  The Purchaser is not now, and has never been, an Affiliate
of the Company or any other Purchaser.  The Purchaser is not now, and has never
been, part of any group of Persons that would be required under Section 13(d) of
the Exchange Act, or the rules and regulations promulgated thereunder, to file a
statement on Schedule 13D or Schedule 13G with regard to the Company.

 

(k)Warrants. The Purchaser is the legal and beneficial owner of the Warrants,
free and clear of any lien, encumbrance or other adverse claim of any nature.

23

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1Transfer Restrictions.

 

(a)The Notes may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of the Notes other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, at the Company’s sole expense in the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of the Notes under
the Securities Act.  As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement and shall have the rights
and obligations of a Purchaser under this Agreement.

 

(b)The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Notes in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON REGULATION
S OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO REGULATION S OR AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge, pursuant to a bona fide margin agreement with a registered
broker-dealer, or grant a security interest in some or all of the Notes to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement,

24

--------------------------------------------------------------------------------

 

the Purchaser may transfer the Notes to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the Company’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of the Notes may
reasonably request in connection with a pledge or transfer of the Notes.

 

4.2[Reserved].

 

4.3[Reserved].

 

4.4Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Notes in a manner that would require the registration under the Securities Act
of the sale of the Notes or that would be integrated with the offer or sale of
the Notes for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 

4.5[Reserved].

 

4.6Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Purchaser is an
“acquiring person” or such similar term under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that the Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving the Notes
under the Transaction Documents or under any other agreement between the Company
and the Purchaser.

 

4.7[Reserved].

 

4.8Use of Proceeds.  The Company shall use the net proceeds as set forth in
Schedule 4.8.

 

4.9Indemnification of Purchaser.  Subject to the provisions of this Section 4.9,
the Company will indemnify and hold the Purchaser and its directors, officers,
managers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, managers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any

25

--------------------------------------------------------------------------------

 

of the representations, warranties, covenants or agreements made by the Company
in this Agreement or in the other Transaction Documents or (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of the Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based in whole
or in part upon a breach of the Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
the Purchaser Party may have with any such stockholder or any violations by
such  Purchaser Party of state or federal securities laws or any conduct by the
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, the
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (x) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (y) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser Party in this Agreement or in the other Transaction
Documents.  The indemnification required by this Section 4.9 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred.  The indemnification
contained herein shall be in addition to any cause of action or similar right of
any Purchaser Party against the Company or others and any liabilities the
Company may be subject to pursuant to law.

 

4.10[Reserved].

 

4.11Certain Transactions. The Purchaser covenants and agrees that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales of the Common Stock or hedging transaction, which
establishes a net short position with respect to the Company’s Common Stock)
during the period commencing with the execution of this Agreement and ending on
the earlier of the Maturity Date (as defined in the Notes) of the Notes or the
full repayment of the Notes; provided that this provision shall not operate to
restrict a Purchaser’s trading under any prior securities purchase agreement
containing contractual rights that explicitly protects such trading in respect
of the previously issued securities.

 

26

--------------------------------------------------------------------------------

 

4.12 Securities Laws Disclosure; Publicity.  The Company and the Purchaser shall
consult with each other in issuing any public disclosure with respect to the
transactions contemplated hereby, and neither the Company nor the Purchaser
shall issue any such public disclosure nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Purchaser, or without the prior consent of the Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law or rules of the principal Trading Market, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of the Purchaser, or include the name of the
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of the Purchaser, except: (a) as
required by federal securities law in connection with any registration statement
contemplated by this Agreement and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchaser with prior notice of such disclosure permitted under this clause
(b).

 

4.13 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Note as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Notes for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.

 

4.14 Subsequent Equity Sales.

 

(a)For so long as any of the Notes remain outstanding, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.

 

27

--------------------------------------------------------------------------------

 

(b)For as long as any of the Notes remain outstanding, neither the Company nor
any of its affiliates or Subsidiaries, nor any of its or their respective
officers, employees, directors, agents or other representatives, will (without
the prior written consent of the Purchaser), directly or indirectly: (a)
solicit, initiate, encourage or accept any other inquiries, proposals or offers
from any Person relating to any exchange (i) of any security of the Company or
any of its Subsidiaries for any other security of the Company or any of its
Subsidiaries, except to the extent (x) consummated pursuant to the terms of
Common Share Equivalents of the Company as in effect as of the date hereof and
disclosed in filings with the Commission prior to the date hereof (without
giving effect to any amendment, modification, change or waiver of any terms
thereof occurring on or after the date hereof or not disclosed in a filing by
the Company with the Commission prior to the date hereof) or (ii) of any
indebtedness or other securities of, or claim against, the Company or any of its
Subsidiaries pursuant to a registration statement filed with the Commission or
relying on any exemption under the Securities Act (including, without
limitation, Section 3(a)(10) of the Securities Act (any such transaction
described in clauses (i) or (ii), an “Exchange Transaction”); (b) enter into,
effect, alter, amend, announce or recommend to its stockholders any Exchange
Transaction with any Person; or (c) participate in any discussions,
conversations, negotiations or other communications with any Person regarding
any Exchange Transaction, or furnish to any Person any information with respect
to any Exchange Transaction, or otherwise cooperate in any way, assist or
participate in, facilitate or encourage any effort or attempt by any Person to
seek an Exchange Transaction involving the Company or any of its Subsidiaries.
For as long as the Notes remain outstanding, neither the Company nor any of its
affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, directly or
indirectly, cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any Person to effect any acquisition of
securities or indebtedness of, or claim against, the Company by such Person from
an existing holder of such securities, indebtedness or claim in connection with
a proposed exchange of such securities or indebtedness of, or claim against, the
Company (whether pursuant to Section 3(a)(9) or 3(a)(10) of the Securities Act
or otherwise) (a “Third Party Exchange Transfer”). The Company, its affiliates
and Subsidiaries, and each of its and their respective officers, employees,
directors, agents or other representatives shall immediately cease and cause to
be terminated all existing discussions, conversations, negotiations and other
communications with any Persons with respect to any of the foregoing. For all
purposes of this Agreement, violations of the restrictions set forth in this
Section 4.14 by any Subsidiary or affiliate of the Company, or any officer,
employee, director, agent or other representative of the Company or any of its
Subsidiaries or affiliates shall be deemed a direct breach of this Section 4.14
by the Company.

 

28

--------------------------------------------------------------------------------

 

(c)From the date hereof until sixty (60) calendar days after the Closing Date,
neither the Company nor any Subsidiary shall, directly or indirectly, except
with respect to the proposed $20,000,000 private investment in public equities
contemplated to be completed by May 31, 2019, and as otherwise permitted under
this Agreement, issue, offer, sell, grant any option or right to purchase, or
otherwise dispose of (or announce any issuance, offer, sale, grant of any option
or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any Common Shares or Common Share Equivalents, any debt
securities, any preferred stock or any purchase rights) or otherwise amend,
modify, waiver or alter any terms of conditions of any Common Share Equivalents
outstanding as of the date hereof to decrease the exercise, conversion and/or
exchange price, as applicable, thereunder or otherwise increase the aggregate
number of Common Shares issuable in connection therewith.

 

(d)The Purchaser shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance, which remedy shall be in addition to any
right to collect damages.  Notwithstanding the foregoing, this Section 4.14
shall not apply in respect of an Exempt Issuance, except that no Variable Rate
Transaction shall be an Exempt Issuance.

 

4.15.Regulation S Compliance.  Each Purchaser agrees that, during the six (6)
months following the Closing, it shall not engage in any transaction involving
any securities of the Company that would be prohibited or restricted by, or
would otherwise render unavailable any applicable safe harbor provided by
Regulation S.

4.16Proceeds of Commercial Arrangements.  Upon receipt by the Company or any of
its Subsidiaries of any payment, royalty payment or other consideration relating
to, or under the terms of, any strategic partnership, joint venture,
distribution, distributor, sales or other commercial arrangement or agreement
related to the distribution, sale, promotion or regulatory approval of the
Product, the Company shall forthwith (and in any event, within [3] days) give
written notice of such receipt to the Purchasers. Each Purchaser may, at any
time within [10] Business Days of receipt of such notice from the Company, elect
to require that all or any portion of the cash value of such payment or other
consideration be used to repay amounts outstanding under such Notes, and within
[3] Business Days of such election being made by such Purchaser(s), the Company
shall repay the applicable Notes in the amount specified by such Purchaser(s);
provided that if more than one Purchaser gives such written notice then the
Company shall repay the applicable Purchasers on a pro rata basis (based on the
outstanding principal amount owing on the applicable Notes at the time of any
such payment).

 

4.17Waiver.  Upon the satisfaction of each of the conditions precedent set out
herein and concurrently with the consummation of the Closing hereunder, the
Purchasers agree to waive all Events of Default (as defined in the Notes) of the
Company and confirm that the Company shall not be restricted from redeeming all
of the Penny Warrants in accordance with the terms thereof.

 

29

--------------------------------------------------------------------------------

 

4.18Public Announcement.  The Company and the Purchasers agree to co-operate in
the preparation of any public filing or announcement regarding the transactions
contemplated by this Agreement, and the Company shall not (a) issue any press
release or otherwise make public announcements with respect to this Agreement
without the prior written consent of the Purchasers (which consent shall not be
unreasonably withheld or delayed), or (b) make any filing with any governmental
authority or stock exchange with respect thereto without the prior written
consent of the Purchasers; provided, however, that the foregoing shall be
subject to the Company’s and the Purchasers’ overriding obligation to make any
disclosure or filing required under applicable law or stock exchange rules, and
the party making such disclosure shall use commercially reasonable efforts to
give prior oral or written notice to the other party and reasonable opportunity
to review or comment on the disclosure or filing.

 

ARTICLE V.

MISCELLANEOUS

 

5.1Termination.  This Agreement may be terminated by the Purchaser, as to the
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 21,
2019; provided, however, that such termination will not affect the right of any
party to sue for any breach by any other party (or parties).

 

5.2Fees and Expenses. The Company has agreed to bear all fees, disbursements,
and expenses in connection with the transactions contemplated herein, including,
without limitation, the Company’s legal and accounting fees and disbursements,
the costs incident to the preparation, printing and distribution of any
registration statement, filing fees, UCC fees, and costs associated with the
Intellectual Property Security Agreement. The Company shall pay all stamp taxes
and other taxes and duties levied in connection with the delivery of the Notes
to the Purchasers in connection with the transactions contemplated hereby.

5.3Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties hereto acknowledge have been merged into such documents,
exhibits and schedules.

 

5.4Notices.  Any and all notices or other communications or deliveries to be
provided by the Purchaser hereunder shall be in writing and delivered
personally, by email or facsimile, or sent by a nationally recognized overnight
courier service, addressed to the Company at 1633 Broadway, Suite 22C, New York,
New York 10019, 917-591-5970, bkeck@delcath.com or such other address, facsimile
number, or email address as the Company may specify for such purposes by notice
to the Purchaser delivered in accordance with this Section 5.4.  Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by email or facsimile,
or sent by a nationally recognized overnight courier service addressed to each
Purchaser at the email address, facsimile number, or address of the Purchaser
appearing on the books of the Company, or if no such email address, facsimile
number, or address appears on the books of the Company, at the principal place
of business of such Purchaser.  Any notice or other communication or deliveries
hereunder shall be deemed

30

--------------------------------------------------------------------------------

 

given and effective on the earliest (i) the date of transmission, if such notice
or communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto prior to 12:00
p.m. (New York City time) on any date, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 12:00 p.m. (New
York City time) on any Trading Day, (iii) the second Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (iv) upon actual receipt by the party to whom such notice is required to be
given.

 

5.5Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers holding at least 50.1% in interest of
the Notes then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right. Any
amendment effected in accordance with accordance with this Section 5.5 shall be
binding upon each Purchaser and holder of the Note and the Company.

 

5.6Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7No Assignment.  No party may assign this Agreement or any rights or
obligations hereunder.

 

5.8No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Sections 4.9 and 5.5.

 

5.9Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or

31

--------------------------------------------------------------------------------

 

proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action, suit or proceeding to enforce
any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.9, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.10Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery of the Notes.

 

5.11Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

32

--------------------------------------------------------------------------------

 

5.14Replacement of the Notes.  If any of the Notes is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new Note, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new Note under such circumstances shall also
pay any reasonable third-party costs (including customary indemnity) associated
with the issuance of such replacement Note.

 

5.15Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17Usury.  To the extent it may lawful do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Purchaser to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Purchaser’s election.

33

--------------------------------------------------------------------------------

 

 

5.18Liquidated Damages.  The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been cancelled.

 

5.19Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.20Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.21WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

[Signature Pages Follow]

 

 

34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

DELCATH SYSTEMS, INC.

 

Address for Notice:

 

 

 

 

 

By:

 

 

 

1633 Broadway

 

 

Name:

 

Suite 22C

 

 

Title:

 

New York, New York 10019

 

 

 

 

Attention: Barbra Keck

With a copy to (which shall not constitute notice):

 

E-Mail: bkeck@delcath.com

 

 

 

 

 

McCarter & English

 

100 Mulberry Street, Four Gateway Center

 

 

 

 

Newark, New Jersey  07102

 

 

 

 

Attention: David Broderick

 

 

 

 

E-Mail: dbroderick@mccarter.com

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

35

--------------------------------------------------------------------------------

 

 

[PURCHASER SIGNATURE PAGES TO DELCATH SYSTEMS, INC. NOTE PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: Rosalind Master Fund LP

 

Signature of Authorized Signatory of
Advisor (Rosalind Advisors, Inc.) of Purchaser:

 

 

 

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Authorized Signatory:

 

 

 

Address for Notice to Purchaser:

 

175 Bloor Street East

Suite 1316, North Tower

Toronto, ON  M4W 3R8

Canada

 

Subscription Amount:

$1,000,000

 

Name of Purchaser: Rosalind Opportunities Fund I

 

Signature of Authorized Signatory of
Advisor (Rosalind Advisors, Inc.) of Purchaser:

 

 

 

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Authorized Signatory:

 

 

 

Address for Notice to Purchaser:

 

175 Bloor Street East

Suite 1316, North Tower

Toronto, ON  M4W 3R8

Canada

 

Subscription Amount:

$1,000,000

 

 

36

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Senior Secured Promissory Notes




37

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Intellectual Property Security Agreement

 




38

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Form of Security Agreement

 




39

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Form of Subsidiary Guarantee

 




40

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES TO THE

 

 

 

NOTE PURCHASE AGREEMENT

 

 

 

BY AND AMONG DELCATH SYSTEMS, INC. AND
THE PURCHASERS SIGNATORY THERETO

 

 

 

DATED June 6, 2019

 

 

 

These Sections (these “Sections”) of this Disclosure Schedule are numbered to
correspond to the corresponding sections of the Note Purchase Agreement (the
“Agreement”).  These Sections have been prepared in accordance with, and subject
to, the following terms and conditions:

 

(a)To the extent a Section is intended to qualify a representation or warranty
of the Company contained in the Article III of the Agreement, the information
and disclosures contained in such Section are intended only to qualify and limit
such representation or warranty and not in any way expand the scope or effect of
such representation or warranty.

 

(b)The disclosure of any item in any Section of this Disclosure Schedule will
constitute disclosure for purposes of another Section if it is reasonably clear
from a reading of the disclosure that such disclosure is applicable to such
other Sections or Sub-Sections.

 

(c)Inclusion of any item in a Section of this Disclosure Schedule does not
constitute a determination by the Company that such item is material and shall
not be deemed to establish a standard or materiality.  No disclosure in any
Section of this Disclosure Schedule relating to any possible breach or violation
of any agreement, law or any potential adverse contingency shall be construed as
an admission or indication that any such breach or violation exists or has
actually occurred or that such adverse contingency will actually occur.

 

(d)Any capitalized terms not defined in this Disclosure Schedule shall have the
meanings assigned thereto in the Agreement.  Any section headings or titles used
herein are included for convenience only and shall not be considered as
representations or warranties as to the type, character or content of the
matters referred to thereunder.




41

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)

 

PENNY WARRANTS

 

 

•

Warrant to Purchase Common Stock no. D-1-201 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-202 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-203 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-204 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-205 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-206 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-207 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-208 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-209 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-210 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-211 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-212 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-1-213 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-201 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-202 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-203 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-204 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-205 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

42

--------------------------------------------------------------------------------

 

 

•

Warrant to Purchase Common Stock no. D-2-206 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-207 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-208 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-209 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-210 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-211 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-212 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-213 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-301 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-302 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-303 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-304 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-305 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-306 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-307 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-308 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-309 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-310 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-311 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-312 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

43

--------------------------------------------------------------------------------

 

 

•

Warrant to Purchase Common Stock no. D-3-313 issued on August 29, 2018 and
issued by Delcath Systems, Inc.;

 

•

First Amendment to Warrants to Purchase Common Stock dated July 20, 2018 between
Delcath Systems, Inc. and Discover Growth Fund, amending warrant nos. D-1-101
(with respect to changes 1. (b) and (d) only), D-1-201, D-1-202, D-1-203,
D-1-204, D-1-205, D-1-206, D-1-207, D-1-208, D-1-209, D-1-210, D-1-211, D-1-212
and D-1-213; and

 

•

Second Amendment to Warrant to Purchase Common Stock dated August 29, 2018
between Delcath Systems, Inc. and Discover Growth Fund, LLC, amending warrant
nos. D-1-201 et. seq. and D-2-201 et seq.

 

44

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(b)

 

STRAIGHT WARRANTS

 

 

•

Warrant to Purchase Common Stock no. D-1-101 issued on June 4, 2018 and issued
by Delcath Systems, Inc.;

 

•

Warrant to Purchase Common Stock no. D-2-101 issued on July 20, 2018 and issued
by Delcath Systems Inc.;

 

•

Warrant to Purchase Common Stock no. D-3-101 issued on August 29, 2018 and
issued by Delcath Systems Inc.;

 

 

1

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(a)

 

SUBSIDIARIES OF THE COMPANY

 

1. Delcath Holdings Limited

2. Delcath Systems Limited

3. Delcath Systems UK Limited

4. Delcath Systems GmBH

5. Delcath Systems B.V.




2

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(b)

Organization and Qualification

 

None.




3

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(d)

 

Conflicts

None.

 




4

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(g)(i)

 

Capitalization

 

A.Shares beneficially owned by Affiliates: 1,284,329

B.12.6 million shares issued since most recent periodic report

 

Rights of Participation:  

September 2017 Hudson Bay and Alto

February 2018: Registered Direct Investors

June 2018: Discover Growth Fund, as assigned to Rosalind Master Fund LP by
Discover Growth Fund as signatory to the Securities Purchase Agreement dated as
of June 4, 2018.

 

Delcath Systems, Inc.

Capitalization table as of April 22, 2019

 

 

Authorized

 

Issued

 

Treasury

 

Outstanding

 

Preferred Shares

 

10,000,000

 

 

-

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common Shares

 

1,000,000,000

 

 

18,277,807

 

 

-

 

 

18,277,807

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fully diluted common shares:

 

 

 

 

 

 

 

 

 

 

 

 

Feb 2015 Warrants ($0.01; exp 2/2020)

 

 

 

 

 

 

 

 

 

 

9

 

July 2015 Warrants ($0.01; exp 7/2020)

 

 

 

 

 

 

 

 

 

 

9

 

Oct 2016 Warrants ($0.01; exp 10/2021)

 

 

 

 

 

 

 

 

 

 

11

 

Feb 2018 Warrants ($10.00; exp 2/2024)

 

 

 

 

 

 

 

 

 

 

189,000

 

June 2018 Warrants ($0.01, exp through 6/2024)

 

 

 

 

 

 

 

 

 

 

16,615,317

 

June 2018 Warrants ($4.00; exp 6/2023)

 

 

 

 

 

 

 

 

 

 

1,116,256

 

July 2018 Warrants ($0.01, exp through 7/2024)

 

 

 

 

 

 

 

 

 

 

12,168,926

 

July 2018 Warrants ($4.00 exp 7/2023)

 

 

 

 

 

 

 

 

 

 

785,737

 

August 2018 Warrants ($0.01, exp through 8/2024)

 

 

 

 

 

 

 

 

 

 

23,777,381

 

August 2018 Warrants ($1.75; exp 8/2023)

 

 

 

 

 

 

 

 

 

 

2,021,410

 

Sept 2018 Warrants ($0.01, exp through 9/2024)

 

 

 

 

 

 

 

 

 

 

830,854

 

Sept 2018 Warrants ($1.75; exp 9/2023)

 

 

 

 

 

 

 

 

 

 

279,506

 

Options

 

 

 

 

 

 

 

 

 

 

1,250,000

 

Total shares reserved for warrants and options

 

 

 

 

 

 

 

 

 

 

59,034,416

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total shares issued and reserved:

 

 

 

 

 

 

 

 

 

 

77,312,223

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




5

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(g)(ii)

 

Corporate Governance of Delcath Systems, Inc.

 

Roger Stoll, Ph.D., Chairman

William Rueckert

Dr. Marco Taglietti

Dr. Jennifer Simpson

 

Audit Committee – William Rueckert, Chair; Roger Stoll, Marco Taglietti

Compensation Committee – Marco Taglietti, Chair; William Rueckert, Roger Stoll

Nominating and Corp. Governance Committee – Roger Stoll, Chair; William
Rueckert; Marco Taglietti

 




6

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(h)

 

Indebtedness

 

1. Letter of credit issued by Silicon Valley Bank to Kasowitz, Benson, Torres
and Friedman LLP with face amount of $130,663.00.

 

2. Letter of credit issued by Silicon Valley Bank to SLG 810 7th Avenue Lessee
LLC with face amount of $881,297.08.

 

3. Indebtedness in a maximum amount of $75,000 owed to Silicon Valley Bank under
corporate credit card services agreement.

 

4. Indebtedness between Delcath Systems, Inc. and Delcath Holdings Limited
pursuant to a License and Agreement to Share Intangible Development Costs dated
as of January 1, 2012.

 

5. Indebtedness of $5,478,559 between Delcath Systems, Inc. and Rosalind Master
Fund L.P., as assigned to Rosalind Master Fund LP by Discover Growth Fund and
Discover Growth Fund, LLC as signatories to Securities Purchase Agreements dated
as of June 4, 2018; July 20, 2018; August 29, 2018; and a Note Purchase and
Exchange Agreement dated March 29, 2019 and the 8% Senior Secured Promissory
Notes issued pursuant thereto.

 

6. Indebtedness of $469,975 between Delcath Systems, Inc. and the institutional
investors signatory to Securities Purchase Agreements dated as of September 21,
2018 and the 8% Senior Secured Convertible Promissory Notes issued pursuant
thereto.

 

7. Indebtedness of $180,000 between Delcath Systems, Inc. and Rosalind Master
Fund LP as signatory to the Securities Purchase Agreement dated as of April 18,
2019 and the 8% Senior Secured Promissory Note issued pursuant thereto.

 

8. Indebtedness of $370,000 between Delcath Systems, Inc. and Rosalind Master
Fund LP and $550,000 between Delcath Systems, Inc. and Rosalind Opportunities
Fund I LP, in each case as signatories to the Securities Purchase Agreement
dated as of April 26, 2019 and the 8% Senior Secured Promissory Notes issued
pursuant thereto.

 

9. Indebtedness of $550,000 between Delcath Systems, Inc. and Rosalind Master
Fund LP and $550,000 between Delcath Systems, Inc. and Rosalind Opportunities
Fund I LP, in each case as signatories to the Securities Purchase Agreement
dated as of May 9, 2019 and the 8% Senior Secured Promissory Notes issued
pursuant thereto.

 

10. Indebtedness of $559,500 between Delcath Systems, Inc. and Rosalind Master
Fund LP and $559,500 between Delcath Systems, Inc. and Rosalind Opportunities
Fund I LP, in each case as signatories to the Securities Purchase Agreement
dated as of May 23, 2019 and the 8% Senior Secured Promissory Notes issued
pursuant thereto.

 

7

--------------------------------------------------------------------------------

 

Existing Liens

 

1. Liens of Silicon Valley Bank on account nos. 3301246486 and 3301264690,
respectively, securing the letters of credit described in numbers 1 and 2 above.

 

2. Lien of Silicon Valley Bank account no. 3301464115 securing the Indebtedness
described in number 3 above.

3. Lien of the institutional investor securing the Obligations described in
numbers 5 - 10 above.

 




8

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(i)

 

SEC Reports; Financial Statements

 

The Company has not timely filed its Annual Report on Form 10-K or its Proxy
Statement for the year ended December 31, 2018.

The Company has not timely filed its Quarterly Report on Form 10-Q for the
quarter ended March 31, 2019.




9

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(j)

 

Material Changes; Undisclosed Events, Liabilities or Developments

 

See Schedule 3.1(m).




10

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(k)

 

Litigation

 

1.

In March 2019, the Company sued two affiliated Iroquois Funds and FirstFire
seeking declaratory judgment, among other remedies, that the February 2018
warrants issued to them are deemed to not including an “exploding” antidilution
feature upon a down round financing.  The suit was filed in New York State
Supreme Court in NY County, NY.

See Schedule 3.1(m) below for any potential claims.




11

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(m)

 

Compliance

 

UBC Demand Letter for $2,106,116.00.

Payables to Roth Capital in the amount of $552,642.60.

Notices of Default from Discover Growth Fund, Discover Growth Fund, LLC, Bigger
Capital Fund, LP and District 2 Capital Fund LP in respect of the Indebtedness
listed in paragraph 5 of Schedule 3.1(h).




12

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(o)

 

Title to Assets

See Schedule 3.1(h).




13

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.1(p)

 

Material Agreements

See Schedule 3.1(m).




14

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(q)

 

Intellectual Property

 

None.




15

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(r)

 

Transactions with Affiliates and Employees

 

Herein below are all back salaries and unreimbursed employee expenses through
April 15, 2019:

 

Jennifer Simpson

$

862,376

Barbra Keck

$

536,181

John Purpura

$

553,491

All other employees

$

335,670

 

$

2,287,718

 




16

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(s)

 

Cash Payments

 

None.




17

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(u)

 

Certain Fees

 

None.

 




18

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(x)

 

Registration Rights

 

Warrants issued in February 2018

September 21, 2018 Securities Purchase Agreement




19

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(ee)

 

Accountants

 

Marcum LLP

Grant Thornton LLP (with respect to 2015, 2016 and 2017 audited financials only)




20

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(oo)

 

Seniority

 

See Schedule 3.1(h).




21

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(pp)

 

Off-balance Sheet Arrangements

 

None.




22

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(tt)

 

Investor Relations

 

None.

 




23

--------------------------------------------------------------------------------

 

SCHEDULE 4.8

 

Use of Proceeds

 

To redeem the Warrants listed in Schedule 1.1(a) and (b).

 

24